Citation Nr: 0324589	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  01-07 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hip, 
bilateral knee, and low back disorders, claimed as secondary 
to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, in which service connection for bilateral hip 
pain, bilateral knee pain, and low back pain, claimed as 
secondary to the veteran's service-connected disability of 
bilateral pes planus, was denied.  The veteran filed a timely 
notice of disagreement and substantive appeal.  A statement 
of the case (SOC) was issued in August 2001.  Supplemental 
statements of the case (SSOCs) were issued in October and 
November 2001.

The Board notes that, in a March 2003 letter to the Board 
from the veteran's representative, a claim was raised for 
entitlement to service connection for depression.  Such claim 
has not been addressed by the RO, and it is therefore 
referred to the RO for appropriate action.


REMAND

In November 2000 the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)).  The 
statute also revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

In this instance, the Board finds that the record is 
insufficient to decide the veteran's claims at this time, as 
it contains conflicting and ambiguous medical opinions with 
regard to whether the veteran's claimed disorders are 
secondary to his service-connected bilateral foot disability.  
The record contains an April 1998 VA outpatient treatment 
record, which notes that the veteran had known arthritis of 
his right knee with medial joint narrowing, which was said to 
be more than likely aggravated, if not caused by, his active 
military duty.

The record also contains a May 2000 written medical statement 
by J. Branahl, M.D., a VA examiner, who noted that the 
veteran's knee and hip pain is related to multiple 
conditions, one of which is his service-connected foot 
problem.  He further noted that the veteran's bilateral foot 
disability could cause problems with other joints due to gait 
changes, which occurs "when patient attempt to protect their 
feet by changing the way they walk, causing more stress on 
the knees, hips and back."  Furthermore, he stated that the 
stress of the altered gait could cause swelling and pain in 
the joint.  He concluded that the veteran's service-connected 
flat foot problem had contributed to his other joint pains.  
He stated that he did not feel that the service-connected 
foot problem was the only cause of the problems that the 
veteran has with his knees and hips, but he did feel that it 
could be a major factor with those conditions.  

On VA examination in June 2000, the examiner noted that, in 
regard to which of the conditions was secondary to the pes 
planus, it was impossible to state, but certainly the 
veteran's clinically demonstrated morbid obesity would 
contribute to his knee and hip problems with or without the 
presence of his pes planus.

Further in a January 2001 VA outpatient treatment report, the 
examiner noted that he did not find it possible to say to 
what degree the hip, knee, and back pain was related to the 
veteran's bilateral pes planus.  In a May 2001 VA outpatient 
report, the examiner, after rendering an impression of 
osteoarthritis of the knees, hips, and feet, noted that he 
could not directly related the veteran's arthritis to his pes 
planus.  He noted further that it certainly could contribute 
to his pain, but, as an exact causative factor of causing his 
arthritis in his hips and knees, he did not think he could 
directly co-relate that, but he stated that his symptoms 
might be co-related.  

Moreover, on VA compensation examination in June 2001, the 
examiner noted that there was back pain, knee pain, and hip 
pain of undetermined etiology.  He further noted that there 
was no causal connection between the developmental pes planus 
and the veteran's reports of hip, knee, and low back pain.  
He stated that exogenous obesity was probably the etiology 
for his hip, knee, and low back pain, along with his 
generalized de-conditioned state.  He further stated that the 
veteran was visibly dyspneic and limited on physical capacity 
because of his exogenous obesity.

In an August 2002 statement from T. Goodell, M.D., a private 
physician, he noted that the veteran had severe bilateral 
flat feet, which were placing a strain on the knees and hips 
to compensate.  

Finally, in a March 2003 VA outpatient treatment report, the 
examiner noted that the status of the veteran's pes planus 
deformity and service "connectedness" was unknown to her; 
but, there was clearly an increased proximal joint stress 
which occurred with that deformity and which could affect 
major weight bearing joints (e.g., knee, hip, back).  She 
further noted that compensatory gait patterns likewise could 
influence the development of joint problems, muscle 
imbalance, and pain patterns.  She noted that the veteran's 
weight, as a significant joint stress, was discussed.  

In his substantive appeal, the veteran asserted, among other 
things, the following:  "I agree that I am heavy which 
contributes to these conditions, but the reason I am heavy is 
due to my inability to exercise because of my flat feet."

Based upon the foregoing, the Board has determined that a 
comprehensive VA orthopedic examination is necessary to 
establish the nature and etiology of the veteran's claimed 
disorders.  

In addition, a review of the claims file reveals that the 
veteran has received benefits under the VA vocational 
rehabilitation training program.  Detailed vocational 
training records are not on file, and should be obtained.

Moreover, the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA.  Nor does the record 
reflect that the RO issued an evidence development letter 
consistent with the notice requirements of the VCAA.  The 
Court has indicated that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, and 38 C.F.R. § 3.159(b), as recently amended, 
require the RO to inform a claimant as to which evidence VA 
will provide and which evidence the claimant is to provide, 
and require remand where the RO failed to do so before 
transferring the case to the Board.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of recent decisions.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (holding that the Board must 
identify any VCAA notice documents in the file which comply 
with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

2.  The RO should obtain the veteran's VA 
vocational rehabilitation files, 
including all counseling records, and 
such records should be associated with 
the claims folder for the duration of the 
appeal.

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the nature and etiology of his 
claimed disorders of the hips, knees, and 
low back.  The claims file, to include 
the veteran's vocational rehabilitation 
records, should be made available to and 
reviewed by the examiner, and the report 
should indicate whether the veteran's 
medical records were reviewed.  The 
examination report should include 
specific responses to the following 
inquiries:

a.  Please conduct an examination of the 
veteran's hips, knees and low back, and 
provide a diagnosis of any pertinent 
pathology found.

b.  As to any pertinent disorders found on 
examination, and based upon the historical 
records in the file, an opinion should be 
offered as to the etiology thereof.  In 
particular, the following questions should 
be answered:

(i) Is it at least as likely as not 
(i.e., at least a 50-50 degree of 
probability) that any present hip, 
knee, and/or low back disorder is 
directly related to any incident of 
military service, or is such a 
relationship unlikely (i.e., less than 
a 50-50 probability)?

(ii) If the answer to the first 
question is in the negative, and there 
are present hip, knee, and/or low back 
disorders which are not directly 
related to any incident of military 
service, is it at least as likely as 
not (i.e., at least a 50-50 degree of 
probability) that the veteran's 
service-connected bilateral foot 
disability has either caused or 
aggravated the post-service bilateral 
hip, knee and/or low back disorders, or 
is such a causal or aggravating 
relationship unlikely (i.e., less than 
a 50-50 probability)?  (Note: 
aggravation connotes a permanent 
worsening above the base level of 
disability, not merely acute and 
transitory increases in symptoms or 
complaints.)

(iii) If it is determined that the 
claimed bilateral hip, knee, and/or low 
back disorders have been aggravated by 
the service-connected pes planus 
disability, please offer an opinion as 
to the degree to which the non-service-
connected disorders have been 
aggravated over and above the level of 
disability existing prior to the 
aggravation.

c.  In answering these questions, please 
discuss the medical opinions of the VA and 
private examiners contained in the claims 
file, which in part is briefly noted 
above, and indicate agreement or 
disagreement with those opinions, giving 
reasons for such agreement or 
disagreement.  In addition, please discuss 
the relative impact of the veteran's other 
health problems, including obesity, in the 
development of the claimed disorders.

4.  Then, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental statement 
of the case, which should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
November 2001 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


